Citation Nr: 1517897	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for bilateral hearing loss for the period prior to March 18, 2009.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This issue was previously remanded by the Board in August 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As noted in the prior remand, the Veteran filed a claim for service connection for bilateral hearing loss in September 2004, which the RO eventually granted in the February 2009 rating decision, assigning an initial 40 percent rating, effective September 30, 2004, the date VA received the Veteran's service connection claim.  In March 2009, the Veteran filed a notice of disagreement with the 40 percent rating.  In May 2009, the RO assigned a 100 percent rating for the Veteran's bilateral hearing loss, effective March 18, 2009, the date VA received his notice of disagreement.  At that time, the RO noted that the decision was considered a full grant of the benefit sought on appeal; however, the maximum rating for bilateral hearing loss was not assigned for the entire appeal period, i.e., since September 30, 2004.  In September 2009, the Veteran filed a statement disagreeing with the effective date of the 100 percent rating.  In November 2009, the RO issued another rating decision denying an earlier effective date for the 100 percent rating, and the Veteran filed a notice of disagreement in December 2009.  A statement of the case was issued in December 2011, and the Veteran perfected his appeal in February 2012.  

Thus, while the RO previously characterized the issue on appeal as entitlement to an earlier effective date for a 100 percent rating for bilateral hearing loss, in light of the Veteran's March 2009 notice of disagreement with respect to the propriety of the initially assigned rating, i.e., since September 30, 2004, the Board has recharacterized the issue as shown on the first page of this decision.  In doing so, the Board advises the Veteran that such issue includes consideration of whether a higher initial rating, to include that of a 100 percent rating, is warranted at any time since service connection has been in effect, i.e., since September 30, 2004.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From September 30, 2004 to July 22, 2005, the Veteran had no worse than Level VIII hearing in the left ear, and no worse than Level VII hearing in the right ear.  

2.  From July 22, 2005 to March 18, 2009, the Veteran had no worse than Level IX hearing in the left ear, and no worse than Level VIII hearing in the right ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for bilateral hearing loss prior to July 22, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  

2.  The criteria for an initial 50 percent rating, but no higher, for bilateral hearing loss from July 22, 2005 to March 18, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As relevant to the Veteran's underlying service connection claim, a November 2004 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Subsequently, in March 2006, a letter was sent to the Veteran advising him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Thereafter, a February 2009 rating decision granted service connection and assigned an initial 40 percent rating, effective September 30, 2004.  The Veteran subsequently appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating assigned in the February 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination relevant to the time period on appeal in December 2004.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected hearing loss as such includes an interview with the Veteran, a review of the record, and a full audiological examination, addressing the relevant rating criteria.  

In this regard, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, and in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the instant case, the December 2004 VA examiner noted that the Veteran's current employment, social, and daily activity functioning would be somewhat adversely affected by his problem regarding auditory acuity; however, his problem with communication should be augmented significantly with hearing aids.  Therefore, the Board finds that the VA examination of record fully described the functional effects caused by the Veteran's hearing loss disability in accordance with Martinak, supra.  As such, the Board finds that the examination of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As noted in the Introduction, the Board previously remanded this case in August 2014 for further development.  In this regard, the Board directed the AOJ to contact the Veteran to identify and provide authorization for any VA or non-VA treatment records for the period from September 30, 2004 to March 18, 2009, to include audiological testing conducted in January 2006 at the University of Washington.  After all records were received, the AOJ was to readjudicate the claim on appeal in a supplemental statement of the case.  

In September 2014, the Veteran was sent a letter requesting treatment records from September 2004 to March 2009.  The Veteran responded in October 2014 with a VA Form 21-4142 to obtain the audiogram from the University of Washington.  However, the authorization form was not dated.  In December 2014, the AOJ informed the Veteran of this fact and allowed him to provide a new, fully completed authorization form.  The Veteran did not respond.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App.  190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Thus, the Board finds that VA has fulfilled its duty to assist in this regard.  

Additionally, VA treatment records from the pertinent period were associated with the claims file.  The Veteran and his representative also submitted several private audiological tests from the relevant time period.  After receiving this evidence, a supplemental statement of the case was issued in March 2015.  Thus, the Board finds that the AOJ has substantially complied with the August 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  In the present case, the Board finds that such a staged rating is warranted, as discussed further below.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b).  

A.  Period from September 30, 2004 to July 22, 2005

The Veteran contends that the 100 percent rating he received for bilateral hearing loss should be granted back to the date of his service connection claim, September 30, 2004.  

While pre-dating the date service connection was awarded, VA treatment records dated in March 2004 noted the Veteran's longstanding hearing loss and intensive trials with masking.  An April 2004 audiogram revealed the following puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
65
65
70
95
73.75
LEFT
60
80
95
NR
85

The "NR" at the 4000 frequency indicates that the Veteran gave no response.  Speech recognition scores were 88 percent in the right ear and 68 percent in the left ear.  However, there is no indication that such scores were based on the Maryland CNC List and are therefore not valid for rating purposes under 38 C.F.R. § 4.85.  Even so, as the Veteran's hearing resulted in an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86(a), Table VIa is for application.  See 38 C.F.R. 4.85(c).  Thus, using Table VIa, the test results equate to Level VI hearing in the right ear and Level VIII hearing in the left ear.  

Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in the right ear and Level VIII hearing in the left ear results in a 40 percent rating.  38 C.F.R. § 4.85.  

A December 2004 VA examination diagnosed moderate to profound sensorineural hearing loss bilaterally.  Puretone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
75
70
75
95
78.75
LEFT
70
80
105+
105+
90+

Speech discrimination using the Maryland CNC List was 80 percent in the right ear and 64 percent in the left ear.  These audiometry test results equate to Level VII hearing in the right ear and Level VIII in the left ear under Table VI.  38 C.F.R. § 4.85.  However, based on the criteria of 38 C.F.R. § 4.86(a), these test results demonstrate an exceptional pattern of hearing loss.  Thus, using Table VIa, the test results equate to Level VII hearing in the right ear and Level VIII in the left ear.  

Applying the percentage ratings for hearing impairment found in Table VII, Level VII hearing in the right ear and Level VIII hearing in the left ear results in a 40 rating.  38 C.F.R. § 4.85.  

The December 2004 VA examiner also noted that the Veteran's current employment, social, and daily activity functioning would be somewhat adversely affected by his problem regarding auditory acuity; however, his problem with communication should be augmented significantly with hearing aids.  Additionally, in a January 2005 statement, the Veteran noted that he had trouble in relationships due to his hearing difficulty.  

Therefore, the Board finds that, from September 30, 2004 to July 22, 2005, the Veteran had no worse than Level VII hearing in the right ear and no worse than Level VIII hearing in the left ear.  As such, he is entitled to no more than a 40 percent rating for his bilateral hearing loss during that period.  

B.  Period from July 22, 2005 to March 18, 2009 

A July 22, 2005 private audiological test revealed the following puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
80
75
80
105
85
LEFT
70
85
n/a
120
95

Speech recognition scores were 68 percent in the right ear and 36 percent in the left ear.  However, there is no indication that such scores were based on the Maryland CNC List and are therefore not valid for rating purposes, as noted above.  Even so, as the Veteran's hearing resulted in an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86(a), Table VIa is for application.  See 38 C.F.R. 4.85(c).  Thus, using Table VIa, the test results equate to Level VIII hearing in the right ear and Level IX hearing in the left ear.  

Applying the percentage ratings for hearing impairment found in Table VII, Level VIII hearing in the right ear and Level IX hearing in the left ear results in a 50 rating.  38 C.F.R. § 4.85.  

An April 2006 private audiological examination revealed the following puretone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
80
75
80
110
86.25
LEFT
70
90
110
110
95

Speech recognition scores at that time were 32 percent in the right ear and 17 percent in the left ear.  However, there is no indication that such scores were based on the Maryland CNC List and are therefore not valid for rating purposes, as noted above.  Even so, as the Veteran's hearing resulted in an exceptional pattern of hearing loss as defined at 38 C.F.R. § 4.86(a), Table VIa is for application.  See 38 C.F.R. 4.85(c).  Thus, using Table VIa, the test results equate to Level VIII hearing in the right ear and Level IX hearing in the left ear.  

Applying the percentage ratings for hearing impairment found in Table VII, Level VIII hearing in the right ear and Level IX hearing in the left ear results in a 50 rating.  38 C.F.R. § 4.85.  

VA treatment records dated August 2006 noted that the Veteran was extremely hard of hearing.  

Therefore, the Board finds that, from July 22, 2005 to March 18, 2009, the Veteran had no worse than Level VIII hearing in the right ear and no worse than Level IX hearing in the left ear.  As such, he is entitled to a 50 percent rating for his bilateral hearing loss, but no higher, during that period.  

C.  Other Considerations

In making the above determinations, the Board has considered the Veteran's statements with respect to his bilateral hearing loss.  In this regard, the Board again observes that the December 2004 VA examiner noted that the Veteran's current employment, social, and daily activity functioning would be somewhat adversely affected by his problem regarding auditory acuity; however, his problem with communication should be augmented significantly with hearing aids.  Additionally, in a January 2005 statement, the Veteran noted that he had trouble in relationships due to his hearing difficulty and records in August 2006 noted that the Veteran was extremely hard of hearing.  

However, to the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms associated with his hearing loss, to include difficulty hearing and understanding in a variety of situations, and the impact such has on his daily life and employment, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Despite the foregoing, the Board acknowledges the Veteran's reports of his symptoms of hearing loss and the impact such has on his daily life and employment.  However, even after considering such contentions, the Board finds that the criteria for a higher evaluation are not met for the relevant time period.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation are rendered).  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experienced as a result of his bilateral hearing loss, to include the effect on his employment, social, and daily activity functioning.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment associated with the Veteran's bilateral hearing loss is a disability picture that is considered in the current schedular rating criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected bilateral hearing loss for the relevant period.  In this regard, while the December 2004 VA examiner noted that the Veteran's current employment, social, and daily activity functioning would be somewhat adversely affected by his problem regarding auditory acuity, he also determined that his problem with communication should be augmented significantly with hearing aids.  Moreover, the Veteran reported at an October 2007 Board hearing that he worked in the import and export business.  There were no further references to the Veteran being unemployable during the period on appeal.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary.  

For the foregoing reasons, the Board finds that, while the evidence supports a higher, 50 percent rating for bilateral hearing loss from July 22, 2005 to March 18, 2009, as discussed herein, the claim for even higher initial ratings for bilateral hearing loss prior to March 18, 2009, must be denied.  In reaching these conclusions, the Board has favorably applied the benefit-of-the-doubt in granting a 50 percent rating for the period from July 22, 2005 to March 18, 2009, but the preponderance of the evidence is against even higher initial ratings for the period prior to March 18, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  







(CONTINUED ON THE NEXT PAGE)

ORDER

An initial rating in excess of 40 percent for bilateral hearing loss prior to July 22, 2005 is denied. 

An initial 50 percent rating, but no higher, for bilateral hearing loss from July 22, 2005 to March 18, 2009, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


